DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 47 is objected to because of the following informalities:  Line 6 recites “the gated dense pyramid block” which Examiner suggests amending to “the GDP block” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image receiver” and “image generator” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the GDP network" in Line 7.  It is unclear as to which GDP network is being referred to as there are gated dense pyramid networks (plural) disclosed in Line 2 and a GDP network disclosed in Line 4.  Examiner suggests clarifying the claim language by amending Line 4 to “one GDP network” and Line 7 to “the one GDP network” and has interpreted the limitation as such. 
Claim 46 also recites the limitation “the received semantic labels” in Line 9.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of receiving semantic labels, only generating semantic labels and generating a semantic label for each pixel in the image.  Examiner suggests amending the limitation to “the generated semantic labels for each pixel in the image” and has interpreted the limitation as such.
Claim 47 recites the limitation "the dense pyramid block" in Line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a dense pyramid block, only a gated dense pyramid block.  Examiner suggests amending to “a dense pyramid block” and has interpreted the limitation as such.
Claims 48-50 depend on claim 46 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 46-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  
Claims 46-50 define a “computer readable medium” embodying functional descriptive material.  
"The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent." Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010), available at http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20.
Paragraph [0045] of the Specification recites various implementations of the claimed computer readable medium, “In some embodiments, the computer readable media 600 may be non-transitory computer readable media.  In some examples, the computer readable media 600 may be storage media.”  As the Specification merely lists examples of a computer readable medium, the broadest reasonable interpretation of the computer readable medium could still be taken to encompass signals.  Signals are nothing but the physical characteristics of a form of energy, and as such is non-statutory natural phenomena (See MPEP § 2106 I).  Thus, claims 46-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 27, 32, 33, 35, 46, and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mau et al. (US 2020/0401851).
With regards to claim 26, Mau et al. discloses an apparatus for semantic image segmentation, comprising: 
an image receiver (Para. 0032 lines 1-10, "central processing unit") to receive an image to be segmented (Para. 0055 lines 16-18, 0056 lines 1-3, "input image"); 
a gated dense pyramid network comprising a plurality of gated dense pyramid (GDP) blocks to be trained to generate semantic labels for each pixel in the received image (Para. 0022 lines 5-8, 0023 lines 1-6 and 12-17, 0040 lines 1-4, 0047 lines 1-4, 0049 lines 1-11, 0050 lines 1-5, 0057 lines 1-7, Fig. 3, "trained"); and 
an image generator (Para. 0032 lines 1-10, "central processing unit") to generate a segmented image based on the generated semantic labels (Para. 0056 lines 1-20, 0057 lines 1-7, Fig. 4, Fig. 5, "labelling")
With regards to claim 27, Mau et al. discloses the apparatus of claim 26, wherein the plurality of GDP blocks comprises a cascade (Fig. 3, Fig. 4).  
With regards to claim 32, Mau et al. discloses the apparatus of claim 26, wherein a GDP block comprises a multi-gated GDP block (Fig. 3 element 308, Fig. 4 element 408
With regards to claim 33, Mau et al. discloses the apparatus of claim 26, wherein a GDP block comprises a cascade GDP block (Fig. 3, Fig. 4).  
With regards to claim 35, Mau et al. discloses the apparatus of claim 26, wherein the apparatus comprises a block embedded into a neural network (Para. 0040 lines 1-4, 0047 lines 1-4, 0049 lines 1-11, 0050 lines 1-5, 0057 lines 1-7, "convolutional neural network").  
With regards to claim 46, Mau et al. discloses at least one computer readable medium for segmenting images semantically using gated dense pyramid networks having instructions stored therein that, in response to being executed on a computing device, cause the computing device to (Para. 0032 lines 1-10, 0033 lines 3-11, "central processing unit" "storage medium"): 
train a gated dense pyramid (GDP) block of a GDP network to generate semantic labels (Para. 0022 lines 5-8, 0023 lines 1-6 and 12-17, 0040 lines 1-4, 0047 lines 1-4, 0049 lines 1-11, 0050 lines 1-5, 0057 lines 1-7, Fig. 3); 
receive an image to be segmented (Para. 0055 lines 16-18, 0056 lines 1-3, "input image"); 
process the image, via the GDP network, to generate a semantic label for each pixel in the image (Para. 0056 lines 1-20, 0057 lines 1-7, Fig. 4); and 
generate a segmented image based on the received semantic labels (Para. 0056 lines 1-20, 0057 lines 1-7, Fig. 4, Fig. 5, "labelling").  
With regards to claim 48, Mau et al. discloses the at least one computer readable medium of claim 46, comprising instructions to adaptively weight differently scaled feature maps in the GDP block (Para. 0049 lines 1-11, 0053 lines 1-11, "weights").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Mau et al. (US 2020/0401851) in view of Long et al. (Fully Convolutional Networks for Semantic Segmentation).
With regards to claim 49, Mau et al. discloses the at least one computer readable medium of claim 46. 
Mau et al. does not explicitly disclose instructions to generate an up-scaled feature map to recover high resolution feature information.
However, Long et al. teaches instructions to generate an upscaled feature map to recover high resolution feature information in order to allow for more effective and efficient training (Page 3431: Col. 2: Para. 1 lines 6-11, Page. 3434: Col. 1: Para. 3 lines 2-4, Para. 5 lines 1-8, Col. 2: Para. 1 lines 1-2, "upsampling" "effective and efficient").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of generating an upscaled feature map to recover high resolution feature information as taught by Long et al. into the at least one computer readable medium of Mau et al.  The motivation for this would be to allow for more effective and efficient training.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Mau et al. (US 2020/0401851) in view of Wang et al. (Learning Contextual Information for Indoor Semantic Segmentation).
With regards to claim 50, Mau et al. discloses the at least one computer readable medium of claim 46, comprising instructions to generate a feature map with a reduced scale to compress information (Para. 0066 lines 1-13, "max pooling").
Mau et al. does not explicitly teach obtaining a global contextual feature to be used to smooth prediction results.  
However, Wang et al. discloses generating a feature map with a reduced scale to obtain a feature to be used to smooth prediction results in order to generate better semantic segmentation results (Page 1639: Col. 1: Para. 3 lines 1-13, Page 1641: Col. 1: Para. 6 lines 1-7, Col. 2: Para. 1 lines 1-8, Para. 2 lines 1-5, Para. 3 lines 1-7, "downsampling" "max-pooling" "smoothing" "object boundaries").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of generating a feature map with a reduced scale to obtain a feature to be used to smooth prediction results as taught by Wang et al. into the at least one computer readable medium of Mau et al.  The motivation for this would be to generate better semantic segmentation results.
Allowable Subject Matter
Claims 28-31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 28, the closest prior art Mau et al. discloses the gated dense pyramid network comprising GDP blocks and dense connections, however, Mau et al. does not specifically disclose wherein a GDP block comprises a plurality of middle layers coupled by dense connections comprising a forward dense connection and a backward dense connection.
With regards to claim 29, the closest prior art Mau et al. discloses the gated dense pyramid network comprising GDP blocks and dense connections, however, Mau et al. 
With regards to claim 30, Wang et al. discloses smoothing prediction results, however, there is no mention of a GDP block, where the GDP block comprises the global contextual feature to smooth prediction results.
With regards to claim 31, the closest prior art Mau et al. discloses the gated dense pyramid network comprising GDP blocks and dense connections, however, Mau et al. does not specifically disclose where a GDP block comprises a backward dense connection with a middle layer to generate up-sampled feature maps.  Long et al. discloses generating up-sampled feature maps but there is no mention of GDP blocks where a GDP block comprises a backward dense connection with a middle layer to generate the up-sampled feature maps.
With regards to claim 34, the closest prior art Mau et al. discloses a convolutional neural network, however, the GDP blocks are embedded into the convolutional neural network and the whole convolutional network is interpreted as the GDP network and there is no mention of using the convolutional neural network to preprocess the received image.
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 47, the closest prior art Mau et al. discloses training a GDP block of a GDP network to generate semantic labels, however, there is no mention of forward 
Claims 36-45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 36, the closest prior art Mau et al. discloses a GDP network comprising GDP blocks and training the GDP blocks.  However, there is no mention of forward training a GDP block comprising a dense pyramid network, backward training the dense pyramid network with a gated function, and co-training the gated dense pyramid network on a whole of the GDP block.
With regards to claims 37-45, they are dependent on claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/            Primary Examiner, Art Unit 2662